UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

NATIONSTAR MORTGAGE LLC,
d/b/a MR. COOPER,

                                 Plaintiff,                   6:18-CV-06590 MAT

                   v.                                         DECISION AND ORDER

GLENN L. ROBINSON


                         Defendant.
________________________________________

                                  INTRODUCTION

       Plaintiff Nationstar Mortgage LLC, d/b/a Mr. Cooper, filed

this   action   on      August   15,   2018,       alleging     violations   of   the

New York Real Property Actions and Proceeding Law (RPAPL) Article

13.    Docket No. 1.        Presently before the Court is Plaintiff’s

motion for a default judgment.            Docket No. 9.          For the following

reasons, Plaintiff’s motion is denied without prejudice.

                                    BACKGROUND

       Plaintiff filed its complaint on August 15, 2018.                      Docket

No. 1.    In its complaint, Plaintiff alleges that Defendant failed

to make payments in accordance with the terms of the Note and

Mortgage on property located at 72 Arborway Lane, Greece, NY

14612, beginning on December 1, 2017.                Id. at ¶¶ 1, 8-13.

       Defendant     was   served      with    a    copy   of    the    summons   and

complaint on September 5, 2018.                Docket No. 5.           On October 6,

2018, Plaintiff filed, pursuant to Fed. R. Civ. P. 55(a), a

Request for Certificate of Default and Affirmation in Support of
Request for Certificate of Default, which stated the Defendant’s

time for answering or otherwise moving against the complaint had

expired.      Docket No. 6. at ¶ 4.           Plaintiff therefore requested

that the Clerk of Court enter a certificate of default against

Defendant.       Id. at ¶ 1.      On October 9, 2018, the Clerk of Court

entered default against Defendant.             Docket No. 7.

       On January 10, 2019, Plaintiff filed a Motion for Default

Judgment, pursuant to Fed. R. Civ. P. 55(b).                 Docket No. 9.       In

its    motion,     Plaintiff     requests    an    order   granting   a   default

judgment, as well as a judgment of foreclosure and sale pursuant

to RPAPL §§         1351 and 1354, and appointment of a referee to

effectuate the sale of the mortgaged property and to disburse the

funds from the sale, pursuant to RPAPL § 1321.               Docket Nos. 9, 11

at 8.    Plaintiff also requests that the Court order reimbursement

of its costs, allowances, and disbursements, in accordance with

the terms of the Note and Mortgage and CPLR Article 83.                    Docket

No. 10 at ¶ 11.        Plaintiff has filed an Affidavit of Service by

Mail, stating that on January 10, 2019, it served on Defendant a

copy    of   the   Notice   of    Motion     for   Default   Judgment     and   the

supporting documentation for the motion.              Docket No. 12.

       On January 15, 2019, the Court set a scheduling order on the

motion.      Defendant’s response was due on January 29, 2019, and

Plaintiff’s reply was due on February 5, 2019.                    It does not

appear from the docket that Plaintiff’s counsel served Defendant



                                       -2-
with a copy of the Court’s scheduling order.                            To date, Defendant

has not filed a response to Plaintiff’s motion.

                                         DISCUSSION

I.     Standard

       Pursuant to Fed. R. Civ. P. 55(b), judgment by default may

be entered as follows:

       (1) By the Clerk. When the plaintiff’s claim against a
       defendant is a sum certain or for a sum which can by
       computation be made certain, the clerk upon request of
       the plaintiff and upon affidavit of the amount due
       shall enter judgment for that amount and costs against
       the defendant. . . .

       (2) By the Court. In all other cases the party entitled
       to a judgment by default shall apply to the court
       therefore. . . .


Fed.   R.   Civ.          P.    55(b).        A    party’s      default       “is    deemed    to

constitute       a    concession         of       all   well    pleaded       allegations      of

liability.       .    .    .”        Greyhound      Exhibitgroup, Inc.              v.   E.L.U.L.

Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992).                                      However, a

default “is not considered an admission of damages.”                                     Id.; see

also Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151,

155 (2d Cir. 1999) (“Even when a default judgment is warranted

based on a party’s failure to defend, the allegations in the

complaint with respect to the amount of the damages are not

deemed true. . . .               The district court must instead conduct an

inquiry     in       order      to    ascertain         the    amount    of    damages       with

reasonable certainty.”) (internal citations omitted).



                                                  -3-
      “As the Second Circuit has observed, the Court is guided by

the same factors which apply to a motion to set aside entry of a

default.”     Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d

114, 123 (E.D.N.Y. 2011).        That is, “[w]hen deciding whether to

relieve a party from default or default judgment, we consider the

willfulness    of    the   default,   the   existence    of   a    meritorious

defense, and the level of prejudice that the non-defaulting party

may   suffer     should      relief    be    granted.”            Pecarsky   v.

Galaxiworld.com, Ltd., 249 F.3d 167, 171 (2d Cir. 2001).

      “[J]ust because a party is in default, the plaintiff is not

entitled to a default judgment as a matter of right. . . .

Rather, it remains the plaintiff’s burden to demonstrate that

those uncontroverted       allegations,     without   more,   establish the

defendant’s liability on each asserted cause of action.”                     RJ

Kitchen Assocs. Inc. v. Skalski, No. 16-1436(LDH)(AKT), 2018 WL

5456672, at *10 (E.D.N.Y. Aug. 2, 2018) (internal quotations and

citations omitted) (alteration in original).             “The dispositions

of motions for entries of defaults and default judgments . . .

are left to the sound discretion of a district court because it

is in the best position to assess the individual circumstances of

a given case and to evaluate the credibility and good faith of

the parties.”       Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d

Cir. 1993).




                                      -4-
II.   Plaintiff’s Motion is Denied Without Prejudice

      The Court has reviewed the materials submitted by Plaintiff

in support of its motion for default judgment, including Exhibits

A-H attached to Plaintiff’s declaration (Docket Nos. 9-12), and

concludes that Plaintiff is not entitled to a judgment of default

at this time.

      “In a mortgage foreclosure action under New York law, a

lender must prove (1) the existence of a debt, (2) secured by a

mortgage, and (3) a default on that debt.”                  U.S. Bank, N.A. v.

Squadron VCD, LLC, 504 F. App’x 30, 32 (2d Cir. 2012).                        Here,

Plaintiff has submitted the Note, Mortgage, and an Affidavit of

Tina Marie Braume, Document Execution Associate of Nationstar

Mortgage, LLC, as evidence of Defendant’s default.                       See Docket

No. 10-1 at 17-43, 66-68.        Accordingly, Plaintiff has established

the common-law elements of a foreclosure action.

      “The    RPAPL   also    sets     forth      procedural   requirements      in

sections 1303 (service of a statutory notice to mortgagor with

the   summons   and   complaint),       1304      (prior   notice   to    mortgagor

before a     lender   or    assignee    commences a        legal    action), 1306

(lender must file certain information with the superintendent of

the   New    York   State    Department      of    Financial   Services),      1320

(summons must contain a statutory notice), and 1331 (the filing

of a notice of pendency).”              Ditech Financial LLC v. Sterly,

No.   5:15-cv-1455(MAD/TWD),         2016    WL    7429439,    at   *4    (N.D.N.Y.



                                       -5-
Dec. 23, 2016).        Plaintiff has complied with § 1304 by serving a

pre-litigation        notice    (Docket    No.   10-1   at   109-12),   and    with

§ 1306 by filing with the Superintendent of the New York State

Department of Financial Services the information required by that

statute (id. at 219); see also Docket No. 10 at ¶ 4 (“Plaintiff

complied with the notice requirements in the Mortgage and RPAPL

§1304, as well as the filing requirements of RPAPL §1306.”).

Further, Plaintiff has demonstrated that it served Defendant with

the summons and complaint, certificate of merit, and notices

pursuant to RPAPL §§ 1303 and 1320.               See Docket No. 10-1 at 58-

62.

      As referenced above, “‘[u]nder New York law, before a court

may enter      judgment      directing    the    sale of     real   property, the

plaintiff must file a notice of pendency with the clerk of the

county in which the property is located.’” U.S. Bank Trust, N.A.

for LSF9 Master Participation Trust v. Gross, 255 F. Supp. 3d

427, 432 (W.D.N.Y. 2017) (quoting Nationstar Mortgage LLC v.

Moody,   No.    516    Civ     0279   (LEK)(ATB),   2017     WL   1373890,    at   *1

(N.D.N.Y. Apr. 13, 2017)); see also RPAPL § 1331 (“The plaintiff,

at least twenty days before a final judgment directing a sale is

rendered, shall file in the clerk’s office of each county where

the mortgaged property is situated a notice of the pendency of

the action, which shall specify, in addition to other particulars

required by law, the date of the mortgage, the parties thereto



                                          -6-
and the time and place of recording.”).                      Further, “[u]nless it

has already been filed in that county, the complaint shall be

filed with the notice of pendency.”             N.Y. C.P.L.R. § 6511(a).

      In   his    declaration     in    support       of     a    default      judgment,

Plaintiff’s      counsel    states     that    “[o]n        August      23,   2018,   the

Plaintiff filed the Notice of Pendency of Action in the Monroe

County Clerk’s Office in accordance with RPAPL § 1331 and CPLR

Article 65.      A copy of the Notice of Pendency is attached hereto

as Exhibit C.”      Docket No. 10 at ¶ 5.              The declaration does not

state that copies of the summons and complaint also were filed in

the Monroe County Clerk’s Office, and the Notice of Pendency

found at Exhibit C (Docket No. 10-1 at 51-56), does not include a

complete    copy    of     the   complaint.           Rather,        only     the   legal

description of the property, the summons, and the first page of

the   complaint     is     attached    to     the    Notice.            Id.   at    54-56.

Accordingly, it is unclear to the Court whether a copy of the

complaint was filed along with the notice of pendency.                                See

Nationstar Mortgage LLC v. Atanas, 285 F. Supp. 3d 618, 622

(W.D.N.Y.      2018)     (“Specifically,            while        acknowledging        that

Plaintiff’s counsel had affirmed that ‘a notice of pendency was

filed in the Monroe County Clerk’s Office in accordance with

RPAPL § 1331 and CPLR 6511(a),’ the Court found that ‘nothing in

the   record     supports     counsel’s       assertion          that    Plaintiff     has




                                        -7-
complied with     CPLR   6511(a)   by   filing     the    complaint     with the

notice of pendency.’”).

      Regarding the notice of pendency requirement, as                explained

in   Nationstar   Mortgage   LLC   v.     Nedza,    315    F.   Supp.    3d   707

(W.D.N.Y. 2018):

      The notice of pendency “alerts future buyers or
      interest holders of a prior claim.” Diaz v. Paterson,
      547 F.3d 88, 89 (2d Cir. 2008). Because a notice of
      pendency “is one of the few provisional remedies that
      permits a party to restrain the alienation of real
      property without any prior judicial review,” it has
      been described as “a powerful tool to a plaintiff” and
      “an extraordinary privilege.” Richard J. Zitz, Inc. v.
      Pereira, 965 F. Supp. 350, 354 (E.D.N.Y. 1997)
      (quotation marks and citation omitted). That being so,
      “[t]o counterbalance the ease with which a party may
      hinder another’s right to transfer property, [the New
      York Court of Appeals] has required strict compliance
      with the statutory procedural requirements.”       5303
      Realty Corp. v. O & Y Equity Corp., 64 N.Y.2d 313, 320,
      486 N.Y.S.2d 877, 476 N.E.2d 276 (1984).      In other
      words, “the drastic impact of the notice of pendency
      authorized by CPLR 6501 requires a strict application
      of that statute.”   Id. at 323, 486 N.Y.S.2d 877, 476
      N.E.2d 276.

Id. at 710-11.

      “The failure to file a complaint with the notice renders

Plaintiff’s notice defective and void.”              Ditech Financial LLC,

2016 WL 7429439, at *4; see also Nationstar Mortgage LLC v.

Nedza, 315 F. Supp. 3d at 711.          Accordingly, Plaintiff’s motion

for a default judgment is denied without prejudice.                   Plaintiff

may re-file its motion within 30 days of the filing of this

Decision and Order to include documentary evidence, demonstrating




                                    -8-
that it has complied with the requirements of N.Y. C.P.L.R. §

6511(a).

                                  CONCLUSION

      For the reasons set forth above, Plaintiff’s motion for a

default judgment (Docket No. 9) is denied without prejudice.

Plaintiff is directed to serve Defendant with a copy of this

Decision and Order, and to file proof of service of the same.

      Plaintiff may renew its motion for a default judgment within

30   days    of   the   filing    of   this    Decision   and   Order.   Should

Plaintiff renew its motion, the Court will issue a scheduling

order.      At that time, Plaintiff must serve Defendant with a copy

of the scheduling order, and file proof of service of the same.

      ALL OF THE ABOVE IS SO ORDERED.


                                        S/Michael A. Telesca


                                 MICHAEL A. TELESCA
                                       United States District Judge



DATED:       July 17, 2019
             Rochester, New York




                                        -9-
